Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 07, 2019

The Court of Appeals hereby passes the following order:

A19A2363. ZEKEMIAN TYRONE DAVIS v. GARY CLARK et al.

      Prisoner Zekemian Tyrone Davis filed a civil suit against Sergeant Gary Clark,
Captain Sophia Brown, and Officer Cyrus Brown. The defendants moved for
summary judgment, which the trial court granted. Davis appeals this ruling.
      Because Davis was incarcerated when he filed the complaint in this case, his
appeal is controlled by the Prison Litigation Reform Act of 1996. See OCGA § 42-
12-1 et seq. OCGA § 42-12-8 requires that an appeal of a civil action filed by a
prisoner “shall be as provided in Code Section 5-6-35.” Under OCGA § 5-6-35, the
party wishing to appeal must file an application for discretionary appeal to the
appropriate appellate court. Davis’s failure to file an application for discretionary
appeal in this case deprives this Court of jurisdiction over this direct appeal, which
is hereby DISMISSED. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24)
(1997).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/07/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.